Title: John Adams to Abigail Adams, 24 November 1793
From: Adams, John
To: Adams, Abigail


My dearest Friend
Hartford Nov. 24. 1793
We have had an agreable Journey to this Town, have been to Meeting all Day and heard two excellent Discourses from Mr Strong: We are to drink Tea at Col Wadsworths. Trumbul and his Lady are at New Haven. At four or five O Clock in the Morning We proceed. The Weather to day is Soft and fine, tho We had last night a violent Wind & Rain. Accounts from Philadelphia are unanimous in favour of the Healthiness of the City: Yet I think with Col Wadsworth that a Pause at Trenton to consider and inquire will not be much amiss.

The Virginia Assembly have taken up the Presidents Proclamation and Seventy Odd against forty Odd, voted it right. But When the Minority found themselves cast they prevailed with the Majority to vote that they had nothing to do with it. Enough however was done to convince Us that We shall not be, wholly under the Directions of a foreign Minister.
Thatcher has taken for his Vade mecum Fontenelles History of oracles. I mentioned to him Farmer upon Devils: a Title that charmed him so much that he is determined to send for Farmers Works.
Mr storer requests that you would let his Family know We are thus far safe. Brisler does the same. I am, my dearest / yours forever
J. A
